Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to the claims is sufficient to overcome the 35 USC 112(b) rejection.
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
Applicant argues “Dixon and Goenka at the cited portion merely discloses historical information, sensor channels, and traffic channel. Nowhere does Dixon, teaches or suggests in response to receiving the electronic resource request, selectivelv establish a communication link with a plurality of channels based on one or more factors, wherein the plurality of channels comprise a traffic monitoring channel, sensor channels located at one or more entity locations, heuristics channel, and an entity system. As such, Dixon does not teach or suggest the features disclosed in claim recitation (1).”
Examiner’s response – Applicant’s arguments appear to be conclusory in nature.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the Final Rejection filed 7/6/22, the rejection based on Dixon and Goenka specifically addresses each of the claimed plurality of channels.  Applicant has not provided specific reasons as to the why any of the citations and supporting rationale for these channels is in error.
In regards to the new language “selectively” and “based on one or more factors”, applicant has not provided any insight or further reasoning as to how this subject matter is absent in Dixon and Goenka.  Applicant’s specification at paragraph 48 states 
“In some embodiments, the system may selectively establish communication links with the one or more channels without connecting to every available channel, thereby improving the processing efficiency of the system. In some embodiments, the system may employ an artificial intelligence engine to selectively connect to the one or more channels. In one example, the system may determine that a user may have a preference to go to a particular entity location (in some cases for a particular type of interaction) irrespective of any other factors (e.g., wait times, traffic conditions, or the like) and does not connect to traffic monitoring channel, sensor channel, and/or the like.”
Similarly, Dixon teaches in col. 10 line 1-8 that a user met set a preference for a particular point of transaction to be automatically selected if the based on the user staging the transaction from a home computer.  Dixon in this particular embodiment does not need to connect to location determination channels to determine other possible points of transactions as the user preferred point of transaction is automatically selected.  Thus Dixon teaches selectively establishing communication links based on one or more factors.  This is based on a broadest reasonable interpretation in light of applicant’s specification.  Additionally, Dixon regularly ndicates the channels “may” be used which indicates they are not always required.

Applicant argues – “Applicant respectfully disagrees with the Office's assertion that Dixon discloses extraction of data in real-time such as current location, current locality information, current preference data, historical data, and public information. Dixon merely discloses gathering preference information, publicly available information, and historical information by connecting to different databases which implies that the data is already stored and is not real-time data. (See Dixon at Col. 9 Ln 47-56). Nowhere does Dixon teach or suggest extracting real-time data associated with processing of the electronic resource request from the one or more channels.”
Examiner’s response –  Col. 9, lines 7-14 of Dixon explicitly states “Location determination module 250 is configured to determine a current location of the customer” (emphasis added).  It is not clear as to how this does not fall with in the scope of real-time data.   As with much of the information that Dixon is determining to assist the user/customer in completing a transaction, it would be counter intuitive to interpret “current” as not being real-time in nature.  The current location is a real-time location of the customer.  
Similarly, Col. 10 lines 45-53 states a determination is made if a point of transaction is “out of service” or “have long lines”.  Clearly this is real-time information as it would be nonsensical to provide or make use of non-current information in order to determine “reasons to avoid a point of transaction”. This is also further emphasized in col. 19 lines 51-60 indicating that wait times “may be determined by sensors (e.g. weigh sensors) or cameras monitoring the banking location”.
While Dixon’s mapping module implies real-time mapping directions, the examiner previously introduced Goenka to explicitly indicate a real-time nature in relation to current traffic information (Goenka Col. 7 line 30 – Col. 8 line 18).
In relation to the heuristics channel and previously stored information such as user preferences, historical data, and public records, this is no different than applicant’s description of the heuristics channel in the specification.  Paragraph 47 states information such as  “historical wait times, success rates for completing interactions, feedback ratings associated with an entity location and/or entity device.”  Accordingly, applicant’s position of “data is already stored and is not real-time data” runs contrary to applicant’s own specification.  If applicant considers extracting data from a heuristics channel as in paragraph 47 to be extracting real-time data, then it is reasonable to interpret Dixon in the same light.  Furthermore, one can argue that accessing data from databases in real-time in order to assist in completing the transaction makes such data real-time in nature, regardless of being previously stored.  It is data that is accessed in real time in order to, for example, actively direct the customer in real time to a point of transaction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5,6, 8-10, 12-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,373,148 by Dixon et al. (Dixon) in view of US 11,068,959 by Goenka et al. (Goenka).
With respect to claim 1, Dixon teaches 1. A system for intelligent processing, routing, and distributing electronic resource requests, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
receive an electronic resource request from a user device of a user;  (Col. 8 lines 51-63
in response to receiving the electronic resource request, selectively establish a communication link with a plurality of channels based on one or more factors; (Col. 8 lines 64 – Col. 10 line 60, Col. 11 line 58 – Col. 12 line 32 – various modules and associated databases/infrastructure are accessed in response to processing a request; col. 10 line 1-8 that a user met set a preference for a particular point of transaction to be automatically selected if the based on the user staging the transaction from a home computer- see also response to arguments; Col. 7 lines 52-57 – some or all modules may be used – for example Col. 13 lines 48 – information channels such as preferences, past data, and public data may be used, but it is not required).)
wherein the plurality of channels comprise a mapping/direction channel (Col. 2 lines 46-54 Col. 10 lines 57-60, Col. 13 lines 52-62, Fig. 18 - Dixon showing possible points of transaction on a map as well as providing driving directions/routes to a selected location), 
sensor channels located at one or more entity locations (Col. 13 line 63 – Col. 14 line 10 communicating with sensors located at an entity location to determine the current wait-times and using that information to advise a customer transaction.  It states “Wait times may be determined by sensors (e.g. weight sensors) or cameras monitoring the banking location”),
 heuristics channel (Col. 10 lines 25-56 indicates historical information and ratings can be used in advising a customer transaction.  For example, possible points of transaction “may be given a score based on one or more of the various factors including the crime rate, past behavioral data, or customer preferences”.  The examiner considers these factors to be similar to those described in applicant’s specification, Paragraph 47.), and 
an entity system (Col. 13 line 63 – Col. 14 line 10 In this example, a user has selected a banking location and is directly communicating with the banking location to schedule their transaction to be completed at the selected banking location. Additional information may be provided to the banking location)
extract real-time data associated with processing of the electronic resource request from all of the channels; and (Col. 8 lines 64 – Col. 10 line 60, Col. 11 line 58 – Col. 12 line 32,noting specifically  Col. 19 lines 51-60, Col. 9 lines 7-14, Col. 10 lines 45-53) – data is extracted in real time to process requests,  such as current locations, current locality information, current preference data, historical data, public information such as service outages or wait times.  See also response to arguments) 
aggregate the real-time data to process the electronic resource request. (Col. 8 lines 64 – Col. 10 line 60, Col. 11 line 58 – Col. 12 line 32 – data described is aggregated to provide process of the request – examples in Fig. 3, 4, 5, 22, 23, 24, Col. 5 lines 11- Col 5 line 8).
While Dixon discloses the mapping/direction channel described above, Dixon does not explicitly indicate the use of traffic monitoring in associated with the mapping and directions.  Goenka teaches a similar system in which a user makes an electronic resource request and uses real-time data for processing the request (See abstract, Fig. – user objective is the request).  This includes using real time traffic conditions in determining possible locations for processing the user objective (Col. 7 line 30 – col 8 line 18 – real-time traffic information for routes to locations used for sorting/eliminating locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the mapping/direction channel of Dixon include the traffic monitoring of Goenka.  One would be motivated to have this as it is desirable to process a user request efficiently and provide the best result to save a user time (Goenka background)(Dixon background)
With respect to claim 2, Dixon as modified teaches the system according to claim 1, wherein the processing device is further configured to execute the computer-readable program code to: route the electronic resource request based on processing the electronic resource request using the real-time data. (Fig. 3, 4, 5, 22, 23, 24, Col. 5 lines 11- Col 5 line 8- routing including directing a user to an appropriate transaction point, with specific note to Col. 19 lines 51-60, Col. 9 lines 7-14, Col. 10 lines 45-53).
With respect to claim 3, Dixon teaches the system according to claim 1, wherein the processing device is further configured to execute the computer-readable program code to: distribute one or more electronic resource requests comprising at least the electronic resource request, wherein the one or more electronic resource requests initiated by one or more users comprising at least the user. (Fig. 3, 4, 5, 22, 23, 24, Col. 5 lines 11- Col 5 line 8- requests by the user are distributed as needed based on aggregated data)
With respect to claim 5, Dixon teaches the system according to claim 1, wherein the processing device is further configured to execute the computer-readable program code to: display information associated with processing the electronic resource request on the user device. (Fig. 12, 17-21, Col. 13 lines 51- Col. 14 line 20 20)
With respect to claim 6, Dixon teaches the system of claim 5, wherein the processing device is further configured to execute the computer-readable program code to: receive a user feedback from the user in response to displaying the information; and utilize the user feedback to process future electronic resource requests from the user. (Col. 10 lines 25-32, Col. 13 lines 51- Col. 14 line 20)
Claims 8-19 are similar in scope to claims 1-6 and are therefore rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455